Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/08/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
Claims 1, 2-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2, 4, 5, 6, 7, 8 , 9 , 10-20, each disclose claim elements in parenthesis. It is unclear what the claim elements in the parenthesis represent. For example, claim 1 recites “at least two juxtaposed transmission paths (101, 102, 103) and transmission-reception phase shift (Δφ01, Δφ02, Δφ03), it is not clear what the symbols for transmission paths and transmission-reception phase shift represent. Similarly, claim 2 and claim 7 recite transmission phase shift (φ02, (φ03) and amplitude quotient (G1, G2, G3) respectively, it is not clear what the symbols represent if there are only two transmission paths. 
Claim 3 is also rejected for being dependent on claim 1.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5 & 9-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by McNeill (US20090262005A1).
Consider claim 1, McNeill discloses a method for determining at least one transmission phase shift of a radar which comprises at least two juxtaposed transmission paths (101, 102, 103) and at least one reception path (20) (para 74 “use of multiple antennas for transmission and signals received by one or more receivers), said radar being arranged so that each transmission path produces a transmission radiation (R1) modulated in accordance with a modulation that is assigned to said transmission path and that is orthogonal to the modulation that is assigned to each of the other transmission paths (para 93), and said radar being arranged so that, when the reception path detects a return signal (para 106 “Reflected portions of the first, second, and third signal are detected using a receiving antenna”), said (para 106 “Filtering received signals to separately extract the reflected portion of each transmission. The signal received by the receiving antenna  is sent to a number of filters equivalent to the number of transmission where each filter extracts signal near a particular frequency)
/1/ activating the transmission paths (101, 102, 103) to produce the modulated transmission radiations (R) and activating the reception path (20) to detect the return signal (see para 103- 106 “ transmitting stepped-frequency signals and reflected portions of the signal are detected using a receiving antenna), 
then filtering said return signal in accordance with each modulation (para 106 “Filtering received signals to separately extract the reflected portion of each transmission. The signal received by the receiving antenna  is sent to a number of filters equivalent to the number of transmission where each filter extracts signal near a particular frequency); 
/2/ separately for each modulation: determining a value of a phase shift between transmission and reception, called the transmission-reception phase shift (Δφ01, Δφ02, Δφ03) for said modulation (para 5 discloses generating data including information associated with frequency and phase shifts between the transmitted signal and the reflections of the transmitted signal (i.e. transmission-reception phase shift) detected with the first antenna at the first detection location and with the second antenna at the second detection location), which exists between the transmission radiation (R1) produced and modulated in accordance with said modulation and the component of the return signal which has been isolated in accordance with the same 1, 102, 103) and for all components of the return signal (para 7 discloses differentiating the reflections of the transmitted signal can include using differences between the phase shift of reflections as detected with the first, second, and third antennas to determine a location of the moving object defined by multiple spatial dimensions i.e. phase shifts are determined for each path (passage point)); then 
/3/ determining a value of a phase shift which exists between the transmission radiations as produced by two of the transmission paths (101, 102, 103) of the radar, called the transmission phase shift (φ02, (φ03) for said two transmission paths, based on a difference between the values of the transmission-reception phase shifts (Δφ01, Δφ02, Δφ03) which were determined in step /2/ separately for each of the modulations of said two transmission path (see para 122 “phase and/or frequency data for each transmitted frequency is compared against further phase and frequency data to determine differences”).  
Consider claim 3, McNeill discloses method according to claim 1, executed during a mission-related use of the radar, said mission-related use comprising an operating sequence of the radar intended to search for a target within an area of surveillance, or to track a movement or evolution of a target (see para 5).  
Consider claim 5, McNeill discloses method according to claim 4, further comprising performing of a statistical analysis of an evolution of each transmission phase shift (φ02, (φ03), based on the values determined for said transmission phase shift during the successive (para 122 discloses comparing phases, hence, statistical analysis can be done on any data set)
and wherein a radar maintenance operation is scheduled if at least one result of the statistical analysis is greater than a predetermined deviation threshold (Note that if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Therefore, the prior art needs not to disclose the limitation).
Consider claim 9, McNeill discloses method according claim 1, wherein the value of the transmission-reception phase shift (Δφ01, Δφ02, Δφ03) is determined in step /2/ for each modulation only (para 106) if at least one of the following three conditions is satisfied: 
- the component of the return signal which has been isolated in accordance with said modulation has an intensity greater than or equal to a predetermined intensity threshold; - the component of the return signal which has been isolated in accordance with said modulation has a frequency shift, with respect to the transmission radiation (R1) which has been modulated in accordance with said modulation, that is zero, or less than or equal to a predetermined frequency shift threshold, or greater than or equal to a predetermined frequency shift threshold, or within a predetermined frequency shift interval; and - the component of the return signal which has been isolated in accordance with said modulation has phase fluctuations, relative to the transmission radiation (R1) which has been modulated in accordance with said modulation, that are less than or equal to a predetermined phase fluctuation threshold (Note that if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed. Therefore, the prior art needs not to satisfy those conditions as long as the step is performed).
The system claim 10 is rejected using the same analysis for the rejection of method claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over McNeill (US20090262005A1).
Consider claim 4, McNeill did not specifically disclose method according to claim 1, wherein steps /1/ to /3/ are repeated during several successive operating sequences of the radar, and the value of each transmission phase shift (φ02, (φ03) is updated at the end of each repetition of step /3/.

Claim 13 is rejected using the same rationale that was used for the rejection of claim 4. 
Claim 2, 6-8, 11-12 & 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over McNeill (US20090262005A1) in view of Stirling-Gallacher (US20130016003A1).
Consider claim 2, McNeill fails to disclose method according to claim 1, further comprising the step of: /4/ adjusting, preferably numerically, a value of a phase offset of at least one of the two transmission paths (101, 102, 103), said phase offset value affecting the transmission radiation (R1) which is produced by said transmission path during at least one subsequent execution of step /1/, such that the value of the transmission phase shift (φ02, (φ03) which exists between the two transmission paths during said subsequent execution of step /1/ coincides with a beamforming target value, corresponding to a desired direction and shape of the transmission beam.  
However, Stirling-Gallacher discloses adjusting, preferably numerically, a value of a phase offset of at least one of the two transmission paths (101, 102, 103), said phase offset value affecting the transmission radiation (R1) which is produced by said transmission path during at least one subsequent execution of step /1/, such that the value of the transmission phase shift (φ02, (φ03) which exists between the two transmission paths during said subsequent execution of step /1/ coincides with a beamforming target value, corresponding to a desired direction and shape of the transmission beam (para 25 discloses frequency-dependent calibration coefficients for adapting the weights used the beam forming. For at least two frequencies, preferably a plurality of frequencies, within the wide frequency band covered by the radiation transmitted towards the scene individual optimum weights are thus calculated and used for beam forming to ensure that the formed beam has the desired shape and direction. para 58 discloses beamforming unit amplifies and phase shifts the different received signals, so that different beam positions can be formed, the calibration unit computes the coefficients of each channel (transmitter/receiver combination) and feeds the results to the beam forming unit 30, in particular the correction unit 40 so that the complex beam forming weights can be adjusted (in phase and/or amplitude; preferably at least in phase) and correct beaming can be achieved).
It would have been obvious at the time of the effective filing date of the application to modify McNeill to incorporate the teachings of Stirling-Gallacher to include the above limitation. The motivation would have been to create an increased accuracy of the detection even if the distance of the scene changes continuously or from time to time.  
Consider claim 6, McNeill fails to disclose method according to claim 1, wherein step /2/ includes, for each modulation, subtracting a controlled beamforming contribution (ΔφD1, ΔφD2, ΔφD3) that was used during execution of step /1/, from the value of the transmission-reception phase shift (Δφ01, Δφ02, Δφ03).
However Stirling-Gallacher discloses method according to claim 1, wherein step /2/ includes, for each modulation, subtracting a controlled beamforming contribution (ΔφD1, ΔφD2, ΔφD3) that was used during execution of step /1/, from the value of the transmission-reception phase shift (Δφ01, Δφ02, Δφ03) (see para 69-70).

Consider claim 7, McNeill discloses return signal isolated in accordance with said modulation and the transmission radiation (R1) which has been produced and modulated in accordance with the same modulation
Mcfails to disclose a value of an amplitude quotient (G1, G2, G3), between the component of the return signal is also determined.
However, Stirling-Gallacher discloses determining a value of an amplitude quotient (G1, G2, G3), between the component of the return signal (see para 82 discloses measuring amplitude (using the I/Q samples from the different received streams 28-1, 28-2, 28-m) for several (preferably each) sample (which corresponds to several, preferably each, frequency step) for each channel).
It would have been obvious at the time of the effective filing date of the application to modify McNeill to incorporate the teachings of Stirling-Gallacher to include the above limitation. The motivation would have been to improve the accuracy of the detection of an object.
Consider claim 8, McNeill fails to disclose the method according to claim 7, wherein an average of the amplitude quotient (G1, G2, G3) is calculated for each modulation, from the amplitude quotient values determined for said modulation in each of several repetitions of the sequence of steps /1/ to /3/, and wherein, for each modulation, the average of the amplitude quotient (G1, G2, G3) is used in an amplitude correction factor which is applied to the 1, 102, 103) corresponding to said modulation, so that said amplitude correction factor is effective during at least one subsequent operating sequence of the radar.  
However, Stirling-Gallacher discloses the method according to claim 7, wherein an average of the amplitude quotient (G1, G2, G3) is calculated for each modulation, from the amplitude quotient values determined for said modulation in each of several repetitions of the sequence of steps /1/ to /3/, and wherein, for each modulation (see para 82 discloses measuring amplitude (using the I/Q samples from the different received streams 28-1, 28-2, 28-m) for several (preferably each) sample (which corresponds to several, preferably each, frequency step) for each channel. The measurement may be done over multiple chirp durations (with averaging) to reduce the effects of noise. Also, para 95 discloses the averaging unit 85 averages the estimated amplitude)
the average of the amplitude quotient (G1, G2, G3) is used in an amplitude correction factor which is applied to the transmission path (101, 102, 103) corresponding to said modulation, so that said amplitude correction factor is effective during at least one subsequent operating sequence of the radar (see para 20 discloses a correction unit that corrects preliminary beam forming weights in amplitude and/or phase by use of frequency-dependent final calibration coefficients representing the different amplitude and/or phase responses of the different channels).
It would have been obvious at the time of the effective filing date of the application to modify McNeill to incorporate the teachings of Stirling-Gallacher to include the above limitation. The motivation would have been to improve the accuracy of the detection of an object
Consider claim 11, McNeill discloses method according to claim 2, executed during a mission-related use of the radar, said mission-related use comprising an operating sequence of the radar intended to search for a target within an area of surveillance, or to track a movement or evolution of a target (see McNeill para 5).  
Consider claim 12, McNeill fails to specifically disclose method according to claim 2, wherein steps /1/ to /3/ are repeated during several successive operating sequences of the radar, and the value of each transmission phase shift (φ02, (φ03) is updated at the end of each repetition of step /3/ However, it would be obvious for any steps to be repeatedly carried out. The motivation would have been to provide an effective method of comparing phases.
Claim 14 is rejected using the same analysis that was used for the rejection of claim 6.
Claim 15 is rejected using the same analysis that was used for the rejection of claim 6
Claim 16 is rejected using the same analysis that was used for the rejection of claim 6
Claim 17 is rejected using the same analysis that was used for the rejection of claim 6
Claim 18 is rejected using the same analysis that was used for the rejection of claim 7
Claim 19 is rejected using the same analysis that was used for the rejection of claim 7. Claim 20 is rejected using the same analysis that was used for the rejection of claim 7.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648